PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DZOMO et al.
Application No. 16/039,017
Filed: 18 Jul 2018
For GROUND MILLING MACHINE

:
:
:	DECISION ON PETITION
:
:


This is a communication that serves to withdraw the holding of abandonment, sua sponte.

The above-identified application became abandoned for failure to reply in a timely manner to the non-final Office action, mailed July 24, 2019, which set a shortened statutory period for reply of three months.  No response was received, and no extensions of time under the provisions of 37 C.F.R. § 1.136(a) were requested.  Accordingly, the above-identified application became abandoned on October 25, 2019.  A first notice of abandonment was mailed on February 19, 2020.

An original petition pursuant to 37 C.F.R. § 1.181(a) was filed on April 14, 2020 and was dismissed via the mailing of a decision on April 24, 2020.

A renewed petition pursuant to 37 C.F.R. § 1.181(a) was filed on April 28, 2020, which was granted via the mailing of a decision on May 22, 2020 which set forth, in pertinent part:

The Technology Center will be notified of this decision, so that the application may receive further processing.  The Technology Center’s support staff will re-mail the non-final Office action that was originally mailed on July 24, 2019, and will set a new period for response.

Instead, the Technology Center mailed a second notice of abandonment on February 5, 2021, which incorrectly states this application went abandoned for applicant’s failure to reply to the aforementioned decision of May 22, 2020.

WITHDRAWN.

The Technology Center will be notified of this decision, so that the application may receive further processing in due course.  

The Technology Center’s support staff will re-mail the non-final Office action that was originally mailed on July 24, 2019, and will set a new period for response.

There is no need to reply to this decision.  If no reply to this decision is received, the Technology Center will not mail a notice of abandonment.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning the status of this application should be directed to the Technology Center.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.